THE COURT.
The defendant was charged with violating section 17 of chapter 354 of the statutes of 1913, relating to the practice of medicine and surgery. He was convicted, and appeals from the judgment and from an order denying his motion for a new trial.
The questions raised upon this appeal are identical with those presented in the case of People v. Chow Juyan, (Crim. *804No. 543), ante, p. 124, [151 Pac. 554], this day decided, and the decision of those questions as arrived at in that case will apply to this. For the reasons stated for the affirmance of the judgment and order in said case (Crim. No. 543) the judgment and order herein are affirmed.